DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments received 10/12/2021.
Claims 1, 5, 6 have been amended. 
Claims 1-6 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021, has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is based upon and claims the benefit of priority of the prior Japanese Patent Application No. 2019-50325, filed on March 18, 2019.

 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 5, 6: 
grouping moving subjects estimated to have relationships to each other among the plurality of moving subjects,…, the grouping being configured to allocate each of the plurality of moving subjects to any of the plurality of groups; 
calculating, for each of a plurality of destinations, an allocated quantity that achieves a Wardrop equilibrium among the plurality of destinations by performing Frank-Wolfe method using a capacity of the each of the plurality of destination…; and 
allocating each of the plurality of groups to any of the plurality of destinations by performing a comparison of the calculated allocated quantity for each destination and a quantity corresponding to a number of moving subjects belonging to the each of the plurality of groups, wherein the allocating is configured to allocated a first group [in response] to a comparison result that the calculated allocated quantity for the first destination is enough to accommodate moving subjects belonging to the first group. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the “grouping” step is not technical in nature and may be based upon any relationship and as such is a business decision. Similarly, the “calculating step” is per a known method (i.e. Franke-Wolfe method) which is not applicant’s invention and this method is merely invoked for to achieve its fundamental purpose – namely to solve for a Wardrop equilibrium1 (which is also not applicant’s invention). There is nothing in applicant’s claims which purports to advance the technical field of solving for a Wardrop equilibrium. Applicant merely invokes the use of a known method for this purpose. Finally, applicant’s “allocating” step, as drafted, is a business decision to implement the allocation groups which solve the Wardrop equilibrium under the constraint of the capacity of the destination to accommodate such groups. But again, this is not technical in nature and amounts to nothing more than recognizing that a false positive solution is not actually a solution at all and is likely not in the interest of a marketer to recommend a destination where a patron will not be welcomed/accommodated due to capacity constraints. Therefore, these steps are all directed towards Certain Methods Of Organizing Human Activity (i.e.is a business decision based on the well-known Wardrop equilibrium to either target a group with advertising regarding a particular destination under the constraint of the destination being able to accommodate the group size or not). Furthermore, the mere nominal recitation of a generic “computer”, “wireless communication device” “processor”, and/or “apparatus” performing the steps does not take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the 
These additional limitations are as follows: “…the moving subjects being estimated to have the relationships to each other in response to a comparison result that the predetermined condition is fulfilled with the respective pieces of attribute information with respect to the moving subjects…; …the Wardrop equilibrium being a state in which a utility for each of the plurality of moving subjects is balanced among the plurality of destinations, the calculated allocated quantity for each of the plurality of destinations being a quantity equal to or less than the capacity of that destination…; wirelessly transmitting, to a wireless communication device of each moving subject belonging to a group being any of the plurality of groups, destination information to cause the wireless communication device of the each moving subject to inform the each moving subject about the destination information, the destination information indicating a content with respect to a destination to which the group of the each moving subject is allocated. 
However, these steps are not technical in nature and serve only as descriptive material (e.g. stating the definition of Wardrop equilibrium, which is not applicant’s invention, or to merely gather and/or transfer data. There is nothing technical here and no technical solution to a technical problem. These steps are not significantly more than the aforementioned abstract idea, i.e. a business decision to either target a group with advertising for a destination when the destination is known to be able to accommodate the group size or not; e.g. some business decide to oversell venues and then issue refunds (e.g. airline ticket sales during holidays, etc…) and some do not but such a decision itself is not a technical problem or solution but instead a business decision.  

For example, dependent claim 2 recites the following: “wherein the grouping estimates, based on action histories of the moving subjects included in the attribute information, whether the moving subjects have 15relationships to each other, and performs grouping.” However, this does not further illuminate how information is determined to be provided based on a group nor does it illuminate how a group is formed; i.e. only a description of a variable – i.e. the histories of the subjects - is stated as important in forming a group but the relationship between such variable and actual formation of a group is not recited nor disclosed. Therefore, at this level of generality, this is seen to be part of the abstract idea itself but not significantly more.
 As another example, dependent claims 3 recites: “wherein the grouping determines, based on the attribute information, whether the moving subjects are in proximity to each other, and groups the moving 20subjects that are in proximity to each other.” However, no technical solution is presented here. For example, no new or novel technical means is recited for determining proximity or what constitutes proximity (e.g. 1 cm, 1 mile, 1,000 miles?) and this does not further illuminate how information is determined to be provided based on a group. As such, this is also seen as part of the abstract idea but not significantly more. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for claim 4, the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6 are rejected under 35 U.S.C. 103 as obvious over Naito et al. (U.S. 2007/0276735 A1; hereinafter, "Naito") in view of Ashikhmin et al. (U.S. 2018/0285791 A1; hereinafter, "Ashikhmin")

Claims 1, 5, 6: (currently amended)
Pertaining to claims 1, 5, 6 exemplified in the limitations of claim 1, Naito teaches the following:
An information providing method executed by a computer, comprising: 
5 obtaining a plurality of groups by, based on a comparison of a predetermined condition and respective pieces of attribute information with respect to a plurality of moving subjects, grouping moving subjects estimated to have relationships to each other among the plurality of moving subjects the moving subjects being estimated to have the relationships to each other in response to a comparison result that the predetermined condition is fulfilled with the respective pieces of attribute information with respect to the moving subjects, the grouping being configured to allocate each of the plurality of moving subjects to any of the plurality of groups (Naito, see at least Figs. 7-9 and [0032] teaching: “…The information providing system 100, for example, recognizes a group at a predetermined location or when moving together, and provides to the individuals in the recognized group, information according to the characteristics [attribute information] of the group…”; see also at least [0086] e.g.: “…In addition to determining whether the users a and b form a predetermined group based on the personal data 200 and the relational data 210, the location-information tracking server 25 also determines whether the users a and b are hanging out together.  In other words, the location-information tracking server 25 is equipped with the function corresponding to that of the relationship determining device 20 (the relationship determining unit 21) of the first embodiment.  The location-information tracking server 25 surmises that the users a and b are together if while tracking the mobile terminals 5A and 5B, their tracks are found to be within a predetermined range…”); 
[…]
and; 
wirelessly transmitting, to a wireless communication device of each moving subject belonging to a group being any of the plurality of groups, destination information to cause the wireless communication device of the each moving subject  to inform the each moving subject about the destination information, the destination information indicating a content with respect to a destination to which the group of the each moving subject is allocated (Naito, see at least [0032] and [0086] e.g.: “…the information distribution server 35 distributes contents based on the group-oriented contents data 220 to the users a and b (the mobile terminals 5A and 5B) if the users a and b are determined by the location-information tracking server 25 to form a predetermined group…”).
Although Naito is directed towards “An information providing system determines an instantaneous group formed by users that are hanging together at a given time, and provides information to the users of the instantaneous group customized to the instantaneous group.”, where such customized information may include, e.g. per at leasts Fig. 5, 10 and [0057], “…The information displaying unit 31 may display as information pertaining to restaurants suitable for the users a to c…”, e.g. “recommend routes” implies some type of optimization of route has been performed, and where per [0070]-[0073], the restaurant information may be “Fast service restaurants” or “restaurants with child-friendly seating”, where available seating for children at least implies using a capacity of the each of the plurality of destination, as a constraint/criteria for customizing such recommendation of such restaurants to the “family” group, Naito may not explicitly teach all the nuances of the below limitations. Nonetheless, regarding such features, Naito in view of Ashikhmin teaches the following:
calculating, for each of a plurality of destinations, an allocated quantity that achieves a Wardrop equilibrium among the plurality of destinations by performing Frank-Wolfe method using a capacity of the each of the plurality of destination, the allocated quantity indicating a quantity corresponding to a number of moving subjects to be accommodated to the each of the plurality of destination the Wardrop equilibrium being a state in which a utility for each of the plurality of moving subjects is balanced among the plurality of destinations, the calculated allocated quantity for each of the plurality of destinations being a quantity equal to or less than the capacity of that destination (Ashikhmin, see at  Optimization module 250 can setup and generate a smart location plan by solving an optimization problem. The smart location plan can identify how the multiple teams [groups] should be physically located at the locations [destinations]… suppose the user wants to allocate seatings for K teams [groups] in N locations [destination; e.g. restaurants], with the following parameters:… travel matrix representing time to travel from location “i” to location “j”… team size vector [number of subjects to be accommodated]… location capacity vector [capacity of each location]…, etc… use the Frank-Wolfe algorithm to find the optimal [Wardrop Equilibrium] (or nearly optimal) solution that can represent the smart location plan.)
allocating each of the plurality of groups to any of the plurality of destinations by performing a comparison of the calculated allocated quantity for each destination and a quantity corresponding to a number of moving subjects belonging to the each of the plurality of groups, wherein the allocating is configured to allocate a first group being one of the plurality of groups to a first destination being any of the plurality of destinations in response to a comparison result that the allocated quantity for the first destination is enough to accommodate moving subjects belonging to the first group (Ashikhmin, again see at least Fig. 5 and [0034]-[0044]. Ashikhmin’s groups are allocated to locations [destinations] based on capacity constraints of each location [destination] according to solution of Frank-Wolfe algorithm.)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Ashikhmin (generating a smart location plan by solving an optimization problem. The smart location plan identifying how multiple teams [groups] should be physically located at various locations [destinations] such as allocating seatings for K teams [groups] in N locations [destination; e.g. restaurants], based on at least the following parameters:… travel matrix representing time to travel from 


Claim 2: (Original)
Naito/Ashikhmin teaches the limitations upon which this claim depends. Furthermore, Naito teaches the following:
The information providing method according to claim 1, wherein the grouping estimates, based on action histories of the moving subjects included in the attribute information, whether the moving subjects have relationships to each other, and performs grouping (Naito, see at least [0157]-[0158] teaching e.g.: “6) Grouping Method (Based on Past History)
[0157] Apart from the personal data registered by the users and the service provider, personal data based on the user's past history can also be registered in the registration information
DB 41. [0158] For example, if A, B, and C often visit the places X, Y, and Z, which are all pubs, then A, B, and C can be grouped together as "drinking buddies". If A, D, and E often go to places S, T, U, V, and W, which are all golf courses, then A, E, and E can be grouped together as "golfing buddies".”).  

Claim 3: (Original)
Naito/Ashikhmin teaches the limitations upon which this claim depends. Furthermore, Naito teaches the following:
The information providing method according to claim 1, wherein the grouping determines, based on the attribute information, whether the moving subjects are in proximity to each other, and groups the moving subjects that are in proximity to each other (Naito, see at least [0032], [0047]-[0048] e.g.: “…When the user a connects to the information acquiring device 10, the information acquiring device 10 recognizes the user a and tracks the location of the user a, and the relationship determining device 20 determines whether the user a is moving together with, the user b or c. [0048] If it is determined that the user a is together with the user b, the relationship determining device 20 determines the group relation amongst the users a and b based on the information stored in the information storage device 40. The relationship determining device 20 then extracts from the information storage device 40 the contents to be made available to the user a, according to the type (characteristics) of the group relation amongst the users a and b who are in each other's company.” and see again at least [0086] e.g.: “…The location-information tracking server 25 surmises that the users a and b are together if while tracking the mobile terminals 5A and 5B, their tracks are found to be within a predetermined range…”).  

Claim 4: (Currently amended)
Naito/Ashikhmin teaches the limitations upon which this claim depends. Furthermore, Naito teaches the following: The information providing method according to claim 1, wherein the determining is configured to determine, for each of a plurality of destinations, the allocated quantity of the moving subjects by using preference for the destinations of each of the moving subjects based on history information of the destinations of each of the moving subjects (Naito, see at least [0072]-[0073]: “The contents […can also be] associated based on fact-based inference (for example, "a particular family visits Restaurant A frequently [using preference for the destination]").”; i.e. frequency is a known proxy indicating user preference. Also per at least [0153]-[0154]: “…The contents can be further 
In view of these findings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Naito’s user preference, e.g. per [0072]-[0073] and [0153]-[0154], which may include preference for the destinations based on history information – i.e. as discussed per [0072] a user may frequent a restaurant indicating a preference for that restaurant, and also, e.g. per [0155]-[0156] select content based on number [quantity] of groups determined for each predetermined location because per MPEP 2143(I) (B) Simple substitution of one known element for another to obtain predictable results is obvious and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.  

Response to Arguments
Applicant amended claims 1, 5, 6 on 10/12/2021. Applicant's arguments (hereinafter “Remarks”) also filed 10/12/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101 and 103 rejections with Naito in view of Ashikhmin.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: e.g. see https://en.wikipedia.org/wiki/John_Glen_Wardrop  - Wardrop Equilibrium is a well-known principle; basically, Traffic flows which satisfy Wardrop's second principle are generally deemed system optimal and there exists an entire field of research to developing methods/algorithms for achieving this principle; Franke-Wolfe method being one such known method for solving traffic constraint problems for Wardrop Equilibrium; i.e. a system optimal equilibrium. Frank-Wolfe algorithm was originally proposed in 1956. Wardrop proposed his principles in 1952.